Citation Nr: 1635865	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-35 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to exposure to herbicides.

4.  Entitlement to an increased disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from July 1967 to July 1971, to include service in the Republic of Vietnam.  The Veteran was awarded a Combat Action Ribbon, Combat Air Crew Wings, and a Vietnamese Service Medal, among other decorations.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his hearing loss, tinnitus, and peripheral neuropathy are due to noise exposure and exposure to herbicides during active duty service.  In developing these claims the AOJ requested the Veteran's service treatment records in January 2010 from the service records department.  The service records department responded by sending some of the Veteran's service personnel records and his entrance examination, but there were no other service treatment records delivered; the service records department indicated in the response that there were very few service treatment records found in the record and that there was no information as to where they were or if they still existed.  The Board notes that the Veteran was not provided with notice pursuant to 38 C.F.R. § 3.159(e) (2015) that more service treatment records could not be obtained.  Under 38 C.F.R. § 3.159(e), if VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, or after continued efforts to obtain Federal records concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  38 C.F.R. § 3.159(e).  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA would take regarding the claim, and notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  No such notice was provided to the Veteran.  As such, the Board will remand this claim and direct the AOJ to inform the Veteran of the unavailability of service treatment records pursuant to 38 C.F.R. § 3.159(e), and provide him the opportunity to provide a copy of the identified records to VA.  Additionally, the AOJ should inform the Veteran of alternative evidence that he may submit in lieu of the service treatment records to substantiate his claims.  

As it pertains to the Veteran's claims for bilateral hearing loss and tinnitus, the Board notes that the Veteran was not provided with a VA examination for these claims.  Indeed, there was some miscommunication on whether the Veteran attended his scheduled appointment.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain disease manifesting that an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  It is notable that the third prong which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

Here the record demonstrates a current diagnosis of hearing loss and the Veteran's complaints of tinnitus during the pendency of the appeal.  Additionally, the Veteran has asserted that he experienced hearing loss while working in helicopters during service and that his hearing loss and tinnitus have persisted since service.  The Veteran also testified that he may have developed the ringing in his ears due to being hit in the head when his plane that was shot down.  As there is no competent medical opinion of record, the Board finds that remand for a VA examination is warranted to ascertain whether any hearing loss disorder diagnosed during the pendency of the appeal is etiologically related to active duty.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).  

As it pertains to the Veteran's peripheral neuropathy, the Board notes that a VA examiner reviewed his file in May 2014 and determined there was no evidence of peripheral neuropathy during service and that there was no current diagnosis of peripheral neuropathy.  As noted, there is some evidence that the Veteran may be missing service treatment records.  Moreover, the Veteran submitted private treatment records in June 2016 that showed ongoing treatment for muscle and joint pains.  Therefore, a new VA examination and opinion must be obtained to determine whether the Veteran has a current diagnosis of peripheral neuropathy and whether there is a nexus between any current disability and active duty service, considering any added service treatment records and the newly submitted private treatment records.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

As it pertains to the Veteran's service-connected PTSD, the Veteran was granted entitlement to service connection for PTSD in October 2012 and was assigned a 50 percent disability rating.  In December 2012 the Veteran submitted his VA Form 9 substantive appeal for the service connection issues listed, but in that VA Form 9, he also expressed disagreement with his 50 percent disability rating for PTSD, which the Board interprets as a Notice of Disagreement.  The record does not indicate that a Statement of the Case has been issued.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is therefore required so that the Veteran may be issued a Statement of the Case for an increased disability rating for PTSD.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, the Veteran receives continuous treatment through VA, and the Board finds that the RO should obtain and associate with the file VA treatment records dated from June 2012 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from June 2012 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  Notify the Veteran of the unavailability of his service treatment records pursuant to 38 C.F.R. § 3.159(e).  He should also be notified of alternative sources of evidence that can supplement the available records.  He must then be given an opportunity to respond to the notice.

3.  After all development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral hearing loss or tinnitus disorder.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on an examination and review of the claims file, the examiner should render any relevant diagnoses pertaining to a hearing loss disorder and tinnitus.  For each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder began in service, was caused by service, or is otherwise related to service, to include a head injury from being in a plane that was shot down.  

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings, must be included in the report.

4.  Return the claims file to the VA examiner who provided the May 2014 VA examination (or an appropriate substitute if unavailable).  The VA examiner should review the claims file, including any updated treatment records, and determine whether the Veteran has any current peripheral neuropathy disorder and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed peripheral neuropathy disorder began in service or is otherwise related to service.  

The examiner should provide a rationale for all the opinions expressed.  If the examiner determines that another examination is necessary before offering an opinion, then an examination should be scheduled.

5.  Issue the Veteran and his representative a Statement of the Case and notify him of his appellate rights with respect to the issue of entitlement to an increased disability rating for PTSD.  The Veteran should be reminded that to vest the Board with jurisdiction over this issue a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal as to this issue, return the case to the Board for appellate review.

6.  After the development has been completed to the extent possible, readjudicate the service connection claims.  If any benefit sought on appeal remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide the appropriate opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


